*729DECISION UPON FURTHER REVIEW
EARLY, Chief Judge:
This case is again before us upon order of the Court of Military Appeals, 4 M.J. 106 (C.M.A.1977), which reversed our decision and dismissed specifictions 3-5 and 7-9 of the Charge.
The accused was tried by general court-martial, military judge alone, and, pursuant to his pleas, was convicted of nine specifications alleging use, sale, transfer and possession of amphetamines and marijuana, in violation of Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892. The approved sentence extended to a bad conduct discharge, confinement at hard labor for one year, forfeiture of $240.00 per month for 12 months and reduction to airman basic. In our initial decision, United States v. Pickel, 3 M.J. 501 (A.F.C.M.R.1977), we set aside the findings of guilty of Specifications 2 and 6 of the Charge for lack of jurisdiction and reassessed the sentence to include a bad conduct discharge, confinement at hard labor for ten months, forfeiture of $240.00 per month for ten months and reduction to airman basic.1 The net result of appellate action has been to reduce the original nine specifications to one.
Reassessing the sentence on the basis of the one remaining specification, we find appropriate only so much as provides for a bad conduct discharge and reduction to airman basic.
The findings of guilty of specification 1 and the Charge, and the sentence, as modified, are
AFFIRMED.
FORAY, Judge, concurs.
HERMAN, Judge, absent.

. On 12 July 1977, the Commander, Lowry Technical Training Center, Lowry Air Force Base, Colorado, remitted forfeitures in excess of $130.00 per month for ten months. The accused was placed on excess leave on 1 October 1977.